Citation Nr: 1031735	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for varicose 
veins of the right leg.  

2.  Entitlement to service connection for varicose veins of the 
right leg.  

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the reopening of the Veteran's claim for 
service connection right leg varicose veins and also denied 
service connection for multiple sclerosis. 

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The issue involving service connection for multiple sclerosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
varicose veins of the right leg in an April 1980 rating decision.  
He was notified of this decision that same month, but he did not 
file an appeal.  That rating decision is now final.  

2.  Service treatment records reveal that the Veteran right leg 
varicose veins existed prior to his entry in to active military 
service.

3.  Medical evidence relating to post-service treatment for 
varicose veins has been received since the April 1980 rating 
decision which shows that the veteran's pre-existing right leg 
varicose veins increased in severity during his period of active 
service and required surgical stripping.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1980 rating decision is new 
and material, and the Veteran's claim for service connection for 
right leg varicose veins is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for right leg varicose 
veins have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The Veteran's claim for service connection for right leg varicose 
veins has been considered with respect to VA's duties to notify 
and assist.  The Board is reopening this claim and granting 
service connection.  Given the favorable outcome of these issues, 
no conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   



II.  Reopening of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claim for service connection for 
varicose veins of the right leg in an April 1980 rating decision.  
He was notified of that same month, but did not file an appeal.  
This rating decision became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the April 1980 rating 
decision consisted of the Veteran's service treatment records and 
a March 1980 letter from a private physician.  The evidence 
showed that the Veteran had right leg varicose veins during 
service which increased in severity to the point where he 
required stripping surgery.  The private physician indicated 
treatment for thrombophlebitis and varicose veins of the right 
leg dating back to 1979.  

The evidence of record received since the April 1980 rating 
decision includes private hospital records dated in 1980 and 
1981, including the surgical report, and current VA treatment 
records dating from 2007.  The private hospital records show that 
the Veteran had thrombophlebitis and varicose veins of the right 
leg which was severe enough to require hospitalization and 
surgery.  This evidence is "new" as they were not of record at 
the time of the prior determination in April 1980; the evidence 
is also "material" in that it tends to substantiate the claim 
for service connection by showing continuing symptoms and 
treatment for varicose veins which were present during service.  
Accordingly, reopening of the claim for service connection for 
varicose veins of the right leg, is warranted.

III.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. This 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b).  

"The veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted."  38 C.F.R. § Sec. 
3.304(b).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, absent 
or poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In March 1965, entrance examination of the Veteran was conducted.  
Evaluation of the Veteran's vascular system was "abnormal," and 
revealed the presence of moderate varicosities of the right leg.  
This is clear and unmistakable evidence that the right leg 
varicose veins pre-existed his entry into active service.  An 
August 1965 service department hospital record reveals that the 
Veteran pre-existing varicose veins had become progressively 
larger and that he began to have symptoms of aching with standing 
and running.  As a result surgical treatment with ligation and 
stripping of the veins of his right leg was conducted.  This 
evidence establishes that the Veteran's pre-existing varicose 
veins underwent an increase in severity during service.  

The surgical stripping of the Veteran's right leg varicose veins 
did treat the disability for a while as no abnormality was noted 
on separation examination.  However, private medical evidence 
establishes that he has required periodic surgical treatment for 
his right leg varicose veins subsequent to service.  VA treatment 
records reveal that he continues to have symptoms of edema and 
swelling of the right lower leg.  The evidence establishes that 
the Veteran's pre-existing right leg varicose vein disability was 
aggravated during active service and that he continues to 
experience symptoms in the right leg.  Accordingly, service 
connection for varicose veins of the right leg. is warranted


ORDER

New and material evidence having been submitted, the claim for 
service connection for varicose veins of the right leg is 
reopened.

Service connection for varicose veins of the right leg is 
granted.


REMAND

The Veteran claims entitlement to service connection for multiple 
sclerosis, which is a chronic disease which may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the seven years 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran had active duty from March 1965 to February 1968.  
The initial medical diagnosis of multiple sclerosis was in 1979.  
The Veteran and his wife have presented hearing testimony and 
written statements which indicate that the Veteran was 
experiencing neurologic and visual symptoms of multiple sclerosis 
dating back to approximately 1970.  Lay witnesses are competent 
to testify as to their observations.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses 
may, in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).

A medical examination is required with respect to this claim.  
When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate 
VA examination for multiple sclerosis.  The 
examination report should include a detailed 
account of all multiple sclerosis pathology 
found to be present.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is to 
review the evidence of record with attention 
to the symptoms reported by the Veteran and 
his wife dating back to 1970, and provide an 
opinion as to:

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the reported symptoms were 
manifestations of the Veteran's 
presently diagnosed multiple sclerosis. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

2.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination report does not 
include adequate responses to the opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claim for service connection for 
multiple sclerosis.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


